Amendment No. 1 to
Employment Agreement
between ZYGO Corporation
and John M. Stack

ZYGO Corporation (the “Company) and John M. Stack (“Executive”) are parties to
an Employment Agreement dated November 20, 2006 (the “Agreement”). For good and
valuable consideration, the Company and Executive hereby amend the Agreement as
follows:

Effective upon the closing of the merger pursuant to the Agreement and Plan of
Merger dated October 15, 2008 among the Company, Electro Scientific Industries,
Inc. (“ESI”) and certain other parties (the “Closing”), a new Section 9(c) is
added to the Agreement and Section 9(b) of the Agreement is amended, such
sections to read in their entirety as follows:

“(b)    Payments. If Executive’s Employment is terminated by the Company or the
acquiring or successor company for other than “justifiable cause” (as defined in
Section 11(d) hereof) or Executive terminates his Employment with the Company or
the acquiring or successor company with “good reason” (as defined in Section
9(c) hereof) within one year after the Closing, the Company shall provide the
following benefits to Executive (the “CIC Benefits”): (a) continue existing
health insurance, dental coverage, key man life insurance, AD&D and disability
coverage in effect for Executive at the time of such employment termination for
a period of the lesser of one year or until covered by another plan, and (b)
continue Executive’s salary for a one year period; provided, however that during
the applicable period in which benefits are being paid by the Company, Executive
agrees to maintain a consulting relationship with the Company which shall not
interfere with other obligations of Executive. If Executive resigns his
Employment with the Company or the acquiring or successor company for any reason
or his Employment is terminated by the Company or the acquiring or successor
company for other than “justifiable cause” (as defined in Section 11(d) hereof)
within ninety (90) after the first anniversary date of the Closing, the Company
shall provide the CIC Benefits to Executive. Notwithstanding any other provision
in this Agreement, the payment of the CIC Benefits shall be in lieu of any and
all other payments that may be provided for in this Agreement (including without
limitation payments that may be provided for in Section 11(g)). Notwithstanding
Section 2 of the Agreement, the provisions of this Section 9(b) shall remain in
full force and effect during the period from the date of the Closing through the
date that is 90 days after the first anniversary date of the Closing unless
Executive otherwise agrees in writing.

(c)   Good Reason. For the purposes of this Agreement, the term “good reason”
shall mean any of the following events or conditions occurring with respect to
Executive at any time following the Closing:

(i) a reduction in Executive’s base salary (other than in connection with a
reduction in base salary of management employees generally) or any failure to
pay Executive compensation or benefits to which he is entitled within fifteen
days of the date due;

(ii) a relocation by the Company or the acquiring or successor company of
Executive’s principal place of employment by more than fifty miles, other than a
relocation that Executive has consented to;

--------------------------------------------------------------------------------



(iii) a material diminution of the position, status or duties of Executive’s
employment or of Executive’s working conditions (provided that there shall not
be deemed to be a material diminution if Executive has a senior management
position with the Company, the acquiring company, the parent corporation of the
acquiring company or a subsidiary of the parent corporation); or

(iv) the failure by the Company or an acquiring or successor company to provide
Executive with compensation and benefits, in the aggregate, substantially
equivalent to those in effect immediately prior to the Closing.

Termination shall not be for “good reason” unless Executive has notified the
Company in writing within 90 days of the initial occurrence of the event or
condition that constitutes good reason and no remedy is effected within 30 days
and Executive terminates employment, if at all, within 90 days following the end
of such 30 day period.”

Notwithstanding any provision to the contrary contained herein or in the
Agreement, any payment otherwise required to be made to Executive on account of
his separation from service (including, without limitation, payments and
benefits payable under subparagraph 1(b) above), to the extent such payment is
properly treated as deferred compensation subject to Section 409A of the
Internal Revenue Code of 1986 and the regulations and other applicable guidance
issued by the Internal Revenue Service thereunder, shall be delayed until the
first business day after the expiration of six months from the date of the
termination of Executive’s employment or, if earlier, the date of his death. On
the delayed payment date, there shall be paid to Executive (or his estate, as
the case may be) in a single cash payment an amount equal to the aggregate
amount of the payments delayed pursuant to the preceding sentence.

ESI is a third party beneficiary of this Amendment by reason of the Agreement
and Plan of Merger referred to in this Amendment. This Amendment may be amended
or terminated only with the written consent of the Company, the Executive and
ESI.

Dated: October 21, 2008                          ZYGO Corporation              
      By:  /s/ Walter A. Shephard     Title:  Chief Financial Officer          
                  Executive:                         /s/ John M. Stack     John
M. Stack  


--------------------------------------------------------------------------------